Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 07/18/2022.
Claims 1,11 have been amended.

Response to Arguments
Applicant’s arguments, see remarks (pages 5-6), filed 07/18/2022 with respect to claims 1 and11 have been fully considered and are persuasive.  The 103 rejection of claims 1 and 11 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of records failed to teach or disclose communication system including primary antenna, diversity antenna and communication module having a cellular modem, wherein a first distance from the primary antenna to the communication module and a second distance from the diversity antenna to the communication module are selected to reduce signal degradation for the communication system, wherein the communication system attached to at least one window of the cab of the agricultural machine. Prior art of records failed to teach or disclose communication system including at least one antenna element, communication system having a cellular modem and housing enclosing the cellular modem, wherein the at least one antenna element is a static sticker affixed to a window of the cab of the agricultural machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631